Thomas L. Simek, tsimek@cftc.gov
Jennifer J. Chapin, jchapin@cftc.gov
Attorneys for Plaintiff
COMMODITY FUTURES TRADING COMMISSION
4900 Main Street, Suite 500
Kansas City, MO 64112
(816) 960-7700

SEAN D. REYES (7969)
Utah Attorney General
Thomas M. Melton (4999), tmelton@agutah.gov
Robert Wing (4445), rwing@agutah.gov
Jennifer Korb (9147), jkorb@agutah.gov
Paula Faerber (8518), pfaerber@agutah.gov
Assistant Attorneys General
Attorneys for Plaintiff
STATE OF UTAH
160 East 300 South, Fifth Floor
Salt Lake City, Utah 84114
(801) 366-0310

                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


 COMMODITY FUTURES TRADING                          NOTICE OF DEPOSITION OF
 COMMISSION, and                                      GAYLEN DEAN RUST

 STATE OF UTAH DIVISION OF
 SECURITIES, through Attorney General,
 Sean D. Reyes,                               Case No. 2:18-cv-00892

       Plaintiffs,                            Judge: Tena Campbell
 v.

 RUST RARE COIN INC., a Utah
 corporation, and GAYLEN DEAN RUST, an
 individual,

       Defendants;
and

DENISE GUNDERSON RUST, an individual,
JOSHUA DANIEL RUST, an individual,
ALEESHA RUST FRANKLIN, an individual,
R LEGACY RACING INC, a Utah
corporation, R LEGACY ENTERTAINMENT
LLC, a Utah limited liability company, and R
LEGACY INVESTMENTS LLC, a Utah
limited liability company.

        Relief Defendants.


       PLEASE TAKE NOTICE that on Tuesday, November 20, 2018, beginning at 9:00 AM

MST, and continuing until completed, Plaintiff’s counsel will take the deposition of Defendant

Gaylen Dean Rust at the offices of Parr Brown Gee & Loveless, 101 South 200 East, Suite 700,

Salt Lake City, Utah. The deposition will be taken upon oral examination in accordance with the

Utah Rules of Civil Procedure and stenographically recorded by a certified shorthand reporter.


       DATED: November 16, 2018.


                                            SEAN D. REYES
                                            UTAH ATTORNEY GENERAL

                                            By:_/s/ Paula W. Faerber
                                            Thomas M. Melton
                                            tmelton@agutah.gov
                                            Robert Wing
                                            rwing@agutah.gov
                                            Jennifer Korb
                                            jkorb@agutah.gov
                                            Paula Faerber
                                            pfaerber@agutah.gov
                                            Assistant Attorneys General
                                            Attorneys for Plaintiff
                                            STATE OF UTAH DIVISION OF SECURITIES
                                            Utah Attorney General Office
                                            160 East 300 South, Fifth Floor
                                            Salt Lake City, Utah 84114
                                            (801) 366-0310
                                 CERTIFICATE OF SERVICE


       I, Paula Faerber, certify that on the 16th day of November, 2018, I filed the foregoing

Notice of Deposition by electronic means through the court’s online filing system, and sent, by

process server to:

Gaylen Rust
2815 W. GORDON AVE
LAYTON, UT 84041-8763




                                                     _____Paula Faerber________________
